Opinion op the Oourt by
Judge' Peters :
This suit was brought by appellant, administrator de bonis non of Ann B. Nevitt, deceased, against Bray, as former executor of Mrs. Nevitt, and Price and appellant as sureties of Bray in his executorial bond. Judgment was rendered against Bray and Price, who made no defense, and the petition dismissed as to appellee, who defended the suit, and appellants seeks to reverse the judgment in favor of appellee.
In the case of Felts, &c., vs. Brown’s Admr., 3 J. J. Mar. 147, this court held that the right to recover for the assets which came to the hands of the first administrator, and were wasted by him, was in the distributees, .and not in the administrator de bonis non, and Graves, &c., vs. Downey, 3 Mon. 355, the same question is settled. Appellant’s petition was therefore properly dismissed. But whether appellee may or not ultimately be responsible to the devisees of the testatrix is not now legitimately before us. And we need not anticipate it.
Judgment affirmed.